Exhibit 10(gg)

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”), made and entered into in Greenwich,
Connecticut on February 2, 2009, between United Rentals, Inc., a Delaware
corporation (the “Company”), and Jonathan M. Gottsegen (“Executive”).

WHEREAS, the Company desires to employ Executive as its Senior Vice President;
General Counsel and Corporate Secretary, and Executive desires to accept such
employment on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1. At Will Employment.

Executive’s employment with the Company shall commence on or about February 17,
2009. Executive will be employed by the Company at will, which means that either
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.

2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as Senior Vice President; General Counsel and Corporate
Secretary of the Company and shall report directly to the President and Chief
Executive Officer of the Company.

(b) Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
President and Chief Executive Officer of the Company and serve the Company to
the best of Executive’s ability. Executive shall devote his full business time
and best efforts to the business and affairs of the Company. In his capacity as
Senior Vice President; General Counsel and Corporate Secretary, he shall have
such duties and responsibilities as are customary for Executive’s position and
any other duties and responsibilities he may be assigned by the President and
Chief Executive Officer of the Company consistent with Executive’s position and
title.

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, reasonable travel to domestic and international
locations.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $350,000. The Compensation Committee of the Board
of Directors of the Company may determine in its sole discretion to increase,
but not decrease, the Base Salary. Payments of the Base Salary shall be payable
in equal installments in accordance with the Company’s standard payroll
practices.

(b) Signing Bonus. The Company shall pay a signing bonus to Executive of $50,000
(the “Signing Bonus”). The Signing Bonus shall be paid as soon as practicable
after the commencement of his employment with the Company but in all events
within 30 days of such commencement. Notwithstanding the foregoing, Executive
agrees to repay 100% of the Signing Bonus to the Company in the event the
Company terminates his employment for Cause (as defined in Section 4(e)(i)
hereof) or Executive terminates his employment without Good Reason (as defined
in Section 4(e)(ii) hereof) within the first 12 months of his employment. Any
repayment of the Signing Bonus shall be made within 90 days following the date
of termination of Executive’s employment.

(c) Annual Incentive Bonus Plan. With respect to each year during Executive’s
employment hereunder, Executive shall be eligible to receive an annual cash
incentive bonus (the “Annual Bonus”) pursuant to the terms of the United
Rentals, Inc. Annual Incentive Compensation Plan or any successor thereto, as it
may be amended from time to time (the “Annual Incentive Plan”). Executive’s
Annual Bonus for calendar year 2009 shall be pro rated to reflect the number of
days during 2009 he is employed by the Company. Executive’s target incentive
opportunity under the Annual Incentive Plan shall be 60% of Base Salary (as at
the beginning of the applicable performance period) and Executive’s maximum
incentive opportunity shall be 100% of Base Salary (as at the beginning of the
applicable performance period). Executive has been determined by the Committee
(as defined in the Annual Incentive Plan) to be a Covered Employee (as defined
in the Annual Incentive Plan) under the Annual Incentive Plan, and Executive’s
Performance Goals (as defined in the Annual Incentive Plan) shall be determined
by the Committee (as defined in the Annual Incentive Plan) in accordance with
Section 2.11.1 and Article V of the Annual Incentive Plan. The Annual Bonus for
a year shall be paid to Executive in the year following such year at such times
and in such amounts as provided in the Annual Incentive Plan, provided that in
no event shall such payment be paid later than December 31 of the following
year.

(d) 2009 Performance-Based Long-Term Award Grant. The Company shall grant
Executive during 2009 a performance-based long-term incentive award pursuant to
the terms of the applicable plan under which the award is granted and of the
award, with an anticipated target value of $315,000 (based on the valuation
method used by the Company with respect to awards for its senior executives).
The award is anticipated to be granted in February 2009. The award may consist
of option grants, restricted stock units, or other equity-based awards as may be
determined by the Compensation Committee of the Board of Directors of the
Company.

(e) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to not less than 15 vacation days per year, such days to be
accrued in accordance with Company policy.

 

2



--------------------------------------------------------------------------------

(f) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

(g) Relocation. The Company shall pay directly, or reimburse Executive, for the
cost of relocating to the Greenwich, Connecticut area in accordance with and
subject to the terms of the Company’s Executive Homeowner Relocation Policy (a
copy of which is attached hereto as Exhibit A) as modified to accommodate your
relocation.

(h) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of the indemnification agreement in the form attached
hereto as Exhibit B (the “Indemnification Agreement”). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.

(i) Reimbursement of Compensation. In the event that payment of any compensation
to Executive is predicated upon the achievement of certain financial results
that subsequently are the subject of a Mandatory Restatement (as defined below)
and a lower payment (or no payment) would have been made to Executive based upon
the restated financial results, Executive shall reimburse the Company the
difference between the amount actually paid and the amount that would have been
payable to Executive reduced by the Net Tax Costs (as defined below), based upon
the restated financial results. Executive’s reimbursement to the Company shall
be made within 30 business days after receiving written notice of the amount
owed and the calculations thereof. A “Mandatory Restatement” shall mean a
restatement of the Company’s financial statement which, in the good faith
opinion of the Company’s public accounting firm, is required to be implemented
pursuant to generally accepted accounting principles, but excluding (i) any
restatement which is required with respect to a particular year as a consequence
of a change in generally accepted accounting rules effective after the
publication of the financial statements for such year, or (ii) any restatement
that (A) in the good faith judgment of the Audit Committee of the Board of
Directors of the Company (“Audit Committee”), is required due to a change in the
manner in which the Company’s auditors interpret the application of generally
accepted accounting principles (as opposed to a change in a prior accounting
conclusion due to a change in the facts upon which such conclusion was based),
or (B) is otherwise required due to events, facts or changes in law or practice
that the Board of Directors of the Company concludes were beyond the control and
responsibilities of Executive and that occurred regardless of Executive’s
diligent and thorough performance of his duties and responsibilities. “Net Tax
Costs” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by Executive in respect of the portion of the
compensation subject to reimbursement, after taking into account any and all
available deductions, credits or

 

3



--------------------------------------------------------------------------------

other offsets allowable to Executive (including without limit, any deductions
permitted under the claim of right doctrine), and regardless of whether
Executive would be required to amend any prior income or other tax returns.

(j) No Other Compensation or Benefits; Payment; Withholdings. The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive specified in this Section 3 and in
Section 4 of this Agreement (i) shall be made in accordance with the relevant
Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.

(k) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

4. Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

(i) any accrued but unpaid Base Salary for services rendered through the date of
termination;

(ii) any vacation accrued but unused as of the date of termination;

(iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(f) of this Agreement;

(iv) receive any benefits to which he may be entitled upon termination pursuant
to the plans and programs referred to in Sections 3(e) and (g) hereof or as may
be required by applicable law;

(v) receive any amounts or benefits to which he may be entitled upon termination
pursuant to the plans and agreement referred to in Sections 3(c) and 3(d) hereof
in accordance with the terms of such plans and agreements; and

(vi) such rights as he has under the terms of the Indemnification Agreement.

(b) Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).

 

4



--------------------------------------------------------------------------------

(c) Termination by Reason of Death or Disability. In the event that Executive’s
employment is terminated by reason of Executive’s death or Disability (as
defined below), Executive (or his estate, as the case may be) shall be entitled
only to the following:

(i) those items identified in Section 4(a);

(ii) the Signing Bonus referred to in Section 3(b) if not previously paid; and

(iii) if Executive (or, following his death, his spouse or legal guardian of his
children) timely elects COBRA continuation coverage, the Company will pay
through the COBRA Payment End Date (as defined below) the monthly premiums for
the level of coverage Executive maintained on the date of termination. The
“COBRA Payment End Date” shall be the earlier of (A) 12 months following the
date of termination and (B) the date Executive becomes employed by a third party
and is eligible for coverage under the group health plan of the new employer. If
during the period Executive is receiving this benefit, Executive obtains new
employment and becomes eligible for coverage under the group benefits plan of
the new employer, Executive shall promptly notify the Company in writing of such
eligibility.

(d) Termination by the Company Without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated (i) by the Company without
Cause or (ii) by Executive for Good Reason, Executive shall be entitled only to
the following:

(i) those items identified in Section 4(a);

(ii) the Signing Bonus referred to in Section 3(b) if not previously paid;

(iii) if Executive timely elects COBRA continuation coverage, the Company will
pay through the COBRA Payment End Date the monthly premiums for the level of
coverage Executive maintained on the date of termination, provided that if
during the period Executive is receiving this benefit, Executive obtains new
employment and becomes eligible for coverage under the group benefits plan of
the new employer, Executive must promptly notify the Company in writing of such
eligibility; and

(iv) an amount equal to 160% of Executive’s Base Salary as of the date of
termination, payable in substantially equal installments during the 12-month
period following the date of termination in accordance with the Company’s normal
payroll practices (the “Severance Pay”); provided, however, that the first
payment shall be on the pay day coinciding with or next following the eighth
(8th) day after Executive’s delivery (without revoking) of the release provided
for in Section 4(h) hereof and such payment shall be equal to the amounts that
would have been paid had payments begun immediately after the date of
termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Severance Pay such sums shall be made as follows: (A) no payments shall be
made for a six-month period following the date of termination, (B) an amount
equal to six months of Severance Pay shall be paid in a lump sum six months and
one

 

5



--------------------------------------------------------------------------------

day following the date of termination with interest at the applicable federal
rate pursuant to Section 1274 of the Code, and (C) during the period beginning
six months and one day following the date of termination through the remainder
of the 12-month period, payment of the Severance Pay shall be made in accordance
with the Company’s normal payroll practices.

(e) Definitions of Cause, Good Reason and Disability.

(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Company or its affiliates, or has willfully destroyed property of the
Company or its affiliates; (B) Executive has committed (1) a felony or (2) any
crime (x) involving fraud, dishonesty or moral turpitude or (y) that materially
impairs Executive’s ability to perform his duties and responsibilities with the
Company or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has (1) obtained personal profit from
any transaction of or involving the Company or an affiliate of the Company (or
engaged in any activity with the intent of obtaining such a personal profit)
without the prior approval of the Company or (2) engaged in any other willful
misconduct which constitutes a breach of fiduciary duty or the duty of loyalty
to the Company or its affiliates and which has resulted or is reasonably likely
to result in material damage to the Company or its affiliates; (D) Executive’s
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(e)(i)(D) shall be effective only if, within 20 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s) for such determination, Executive has failed to cure
such failure to perform; (E) Executive’s use of alcohol or drugs has materially
interfered with his ability to perform his duties and responsibilities with the
Company; (F) Executive has knowingly made any untrue statement or omission of a
material nature to the Company or an affiliate of the Company; (G) Executive has
knowingly falsified Company records (or those of one of its affiliates);
(H) Executive has willfully committed any act (1) which is intended to
materially damage the reputation of the Company or an affiliate of the Company
or (2) which in fact materially damages the reputation of the Company or an
affiliate; (I) Executive (1) has willfully violated the Company’s material
policies or rules (including, but not limited to, the Company’s equal employment
opportunity policies), which violation has resulted or is reasonably likely to
result in damage to the Company or its affiliates, or (2) is guilty of gross
negligence or willful misconduct in the performance of his duties with the
Company, which has resulted or is reasonably likely to result in material damage
to the Company or its affiliates; (J) Executive has materially breached a
covenant set forth in Section 5 or otherwise materially violated any
confidentiality, non-competition or non-solicitation prohibitions imposed on
Executive under common law or under the terms of any agreement with the Company;
or (K) Executive has willfully obstructed or attempted to obstruct, or has
willfully failed to cooperate with, any investigation authorized by the Board of
Directors of the Company or any governmental or self-regulatory authority
regarding a Company matter.

(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) the Company removes Executive from the position of Senior
Vice President or General Counsel or Corporate Secretary other than due to his
resignation;

 

6



--------------------------------------------------------------------------------

(B) the Company decreases or fails to pay the compensation described in
Section 3 of this Agreement (in accordance with, and subject to, such
provisions); (C) a material breach of this Agreement by the Company;
(D) Executive’s job site is relocated to a location which is more than fifty
(50) miles from Greenwich, Connecticut, unless the parties mutually agree in
writing to such relocation; (E) material diminution of Executive’s duties or
responsibilities (it being understood by the parties that a simultaneous
increase and decrease of Executive’s duties and responsibilities consented to by
the parties, such consent not to be unreasonably withheld, shall not constitute
Good Reason) or (F) the failure by the Company to obtain the express written
assumption of this Agreement by any successor to all or substantially all of the
Company’s business or operations; provided, however, that a termination by
Executive for Good Reason under this Section 4(e)(ii) shall be effective only
if, within 20 days following delivery of a written notice by Executive to the
Company that Executive is terminating his employment for Good Reason and that
reasonably identified the reason(s) for such determination, such notice to be
given not later than 90 days after the occurrence (or, if later, the date that
Executive becomes aware or reasonably should have become aware of such
occurrence) of the event(s) claimed to constitute Good Reason, the Company has
failed to cure the circumstances giving rise to Good Reason.

(iii) For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) six
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period.

(f) Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment. If, at the time of termination of Executive’s employment or any
time thereafter, Executive is in material breach of any covenant contained in
Section 5 hereof, except as otherwise required by law, Executive shall not be
entitled to any payments (or if payments have commenced, any continued payment)
under this Section 4.

(g) Resignation of Offices Upon Termination. Upon termination of Executive’s
employment for any reason, Executive agrees that he shall resign from all
offices and positions he holds with the Company or any of its affiliates; and
further agrees that he shall execute such documents as shall be reasonably
necessary to give effect to such resignations.

(h) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 4 (other than payments

 

7



--------------------------------------------------------------------------------

required by law) is expressly conditioned upon (i) the delivery by Executive to
the Company of a release in form and substance reasonably satisfactory to the
Company of any and all claims Executive may have against the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives arising out of or related to
Executive’s employment by the Company and the termination of such employment and
(ii) Executive not revoking such release within seven days of his delivery of
the release. The Company shall provide Executive with the proposed form of such
release no later than seven (7) days following the date of termination, and
Executive shall execute such release no later than fifty-two (52) days after the
date of termination.

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor. The Company acknowledges that from time to time,
Executive may receive requests from his immediately preceding employer for
information related to matters that Executive worked on or was aware of while he
was employed with such employer. Executive’s responses to such requests shall
not be treated as a violation of this Section 5.1 or Section 5.2(a) hereof
provided such responses do not violate the provisions of Section 5.3 hereof and
do not unreasonably interfere with his responsibilities hereunder.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers of the Company renders him
special and unique within the Company’s industry. In consideration of the
payment by the Company to Executive of amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, pursuant to
Sections 3 and 4 hereof) and other obligations undertaken by the Company
hereunder, Executive agrees that during (i) his employment with the Company, and
(ii) the period beginning on the date of termination of employment and ending
one year after the date of termination of employment (the “Covered Time”),
Executive shall not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any Competing Business in any Restricted Area (each as defined
below), provided that the provisions of this Section 5.2(a) will not be deemed
breached merely because Executive owns less than 5% of the outstanding common
stock of a publicly-traded company. For purposes of this Agreement, “Competing
Business” shall mean (i) any business in which the Company is currently engaged,
including, but not limited to, renting and

 

8



--------------------------------------------------------------------------------

selling equipment and contractor supply merchandise to the commercial and
general public, including construction equipment, earthmoving equipment, aerial
equipment, aerial work platforms, trench safety equipment, industrial equipment,
landscaping equipment, and home repair and maintenance equipment, as well as the
buying of companies that engage in such activities along with the computer
hardware and software systems designed, developed and utilized with respect to
renting and selling equipment and contractor supply merchandise; (ii) any other
future business which the Company engages in to a material extent during
Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit (C). For purposes of this Agreement, “Restricted Area”
means (i) any state in the United States and any province in Canada in which the
Company conducts any business on the date of the determination of whether he is
engaged in a Competing Business or at any time within 12 months preceding such
date and (ii) the area within a 200 mile radius of any office or facility of the
Company (whether foreign or domestic) in which the Company conducts any business
on the date of the determination of whether he is engaged in a Competing
Business or at any time within 12 months preceding such date.

(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly,
(i) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any customer, vendor or
distributor of the Company or any of its affiliates in connection with a
Competing Business with respect to any product or service being furnished, made,
sold, rented or leased by the Company or such affiliate; or (iv) persuade or
seek to persuade any customer, vendor or distributor of the Company or any
affiliate to cease to do business or to reduce the amount of business which such
customer, vendor or distributor has customarily done or contemplates doing with
the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer, vendor or distributor was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.2(b) only, during the Covered Time, the terms “customer,”
“vendor” and “distributor” shall mean a customer, vendor or distributor who has
done business with the Company or any of its affiliates within 12 months
preceding the termination of Executive’s employment.

(c) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

 

9



--------------------------------------------------------------------------------

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
is made in the good faith performance of Executive’s duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law. Executive
acknowledges and understands that the term “proprietary information” includes,
but is not limited to: (a) the software products, programs, applications, and
processes utilized by the Company or any of its affiliates; (b) the name and/or
address of any customer or vendor of the Company or any of its affiliates or any
information concerning the transactions or relations of any customer or vendor
of the Company or any of its affiliates with the Company or such affiliate or
any of its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Company or any of its affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Company or any of its affiliates but not at the time offered generally to
customers or vendors; (d) any information relating to the computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans of the Company or any of its affiliates; (e) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by the Company or any of its affiliates; (f) any business
plans, budgets, advertising or marketing plans; (g) any information contained in
any of the written or oral policies and procedures or manuals of the Company or
any of its affiliates; (h) any information belonging to customers or vendors of
the Company or any of its affiliates or any other person or entity which the
Company or any of its affiliates has agreed to hold in confidence; (i) any
inventions, innovations or improvements covered by this Agreement; and (j) all
written, graphic and other material relating to any of the foregoing. Executive
acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information that is or becomes generally
available to and known by the public or information that is or becomes available
to Executive on a non-confidential basis from a source other than the Company,
any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates,

 

10



--------------------------------------------------------------------------------

including, without limitation, all confidential records. For purposes hereof,
“confidential records” means all correspondence, reports, memoranda, files,
manuals, books, lists, financial, operating or marketing records, magnetic tape,
or electronic or other media or equipment of any kind which may be in
Executive’s possession or under his control or accessible to him which contain
any proprietary information. All property and records of the Company and any of
its affiliates (including, without limitation, all confidential records) shall
be and remain the sole property of the Company or such affiliate during
Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

 

11



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

(b) Nondisclosure. Executive will not disclose to the Company, use, or induce
the Company to use, any proprietary information, trade secrets or confidential
business information of others.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
for work performed in connection with such obligation, provided that Executive
shall not be entitled to receive per diem fees in respect of cooperation
provided during any period for which Executive is receiving payments pursuant to
Section 4 above and further provided that such work shall be approved in advance
in writing by the Company and (ii) reimburse Executive’s reasonable expenses
incurred in connection with such pre-approved work.

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
(with portions of days being aggregated to form days of eight hours) for
material work performed in connection with such obligations (i.e., Executive is
required to attend a meeting or spend more than one hour during a day responding
to or otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4 above and (C) no
payments shall be due for any time Executive spends testifying before the U.S.
Securities and Exchange Commission or in any proceeding; and (ii) reimburse
Executive’s reasonable expenses incurred in connection with the foregoing
obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.

 

12



--------------------------------------------------------------------------------

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

(g) Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the reputation of the Company or any of
its affiliates or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates. Nothing herein shall
prevent Executive from making any truthful statement in connection with any
investigation by the Company or any governmental authority or in any legal
proceeding.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

(i) Arbitration.

(i) General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it, any payments due hereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to
discrimination in employment, provided, however, that disputes under the
Indemnification Agreement shall not be arbitrable pursuant to this provision.

(ii) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the County of Fairfield,
State of Connecticut or in the City, County, and State of New York.

(iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the National Rules for the Resolution of
Employment Disputes of the

 

13



--------------------------------------------------------------------------------

American Arbitration Association then in effect, and before a panel of three
arbitrators selected in accordance with such rules. Judgment upon the award
rendered by the arbitrators may be entered in any state or federal court sitting
in the County of Fairfield, State of Connecticut or in the City, County, and
State of New York.

(iv) Fees and Expenses. In any arbitration or action for injunctive relief
pursuant to this Agreement except as otherwise required by law, each party shall
be responsible for the fees and expenses of its own attorneys and witnesses, and
the fees and expenses of the arbitrators shall be divided equally between the
Company, on the one hand, and Executive, on the other hand.

(v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof, arbitration
in the manner described in this Section 7(i) shall be the exclusive forum for
any Arbitrable Dispute. Except as permitted by Section 7(i)(ii), should
Executive or the Company attempt to resolve an Arbitrable Dispute by any method
other than arbitration pursuant to this Section 7(i), the responding party shall
be entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.

(j) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limit, under Section 409A of the Code and
applicable guidance and regulations thereunder. It is the intention of the
parties that payments and benefits under this Agreement be interpreted to be
exempt from or in compliance with Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A. Notwithstanding anything herein to the contrary,
if (i) at the time of Executive’s “separation from service” (as defined in
Treas. Reg. Section 1.409A-1(h)) with the Company other than as a result of
death, (ii) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i)), (iii) one or more of the payments or benefits
received or to be received by Executive pursuant to this Agreement would
constitute deferred compensation subject to Section 409A, and (iv) the deferral
of the commencement of any such payments or benefits otherwise payable hereunder
as a result of such separation of service is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder to
the extent necessary (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s separation from service with the Company (or the earliest
date as is permitted under Section 409A of the Code). Any payment deferred
during such six-month period shall be paid in a lump sum on the day following
such six-month period with interest at the applicable federal rate pursuant to
Section 1274 of the Code. Any remaining payments or benefits shall be made as
otherwise scheduled under this Agreement. Furthermore, to the extent any other
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner
determined by the Company that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section

 

14



--------------------------------------------------------------------------------

409A of the Code, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.

(k) Entire Agreement. This Agreement and the Indemnification Agreement
(including the plans and agreements referenced in Section 3) contain the entire
agreement and understanding between the parties hereto in respect of Executive’s
employment and supersedes, cancels and annuls any prior or contemporaneous
written or oral agreements, understandings, commitments and practices between
them respecting Executive’s employment.

(l) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

(m) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.

(n) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

(o) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

 

15



--------------------------------------------------------------------------------

(p) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to United Rentals, Inc., Five Greenwich Office
Park, Greenwich, Connecticut 06831, attn: Vice President Human Resources; and
(ii) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered, on the date following delivery to an overnight
delivery service for next day delivery prior to such service’s deadline for such
delivery, or on the date that is three days after the date of mailing if sent by
registered or certified mail.

(q) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement or the Indemnification
Agreement. The respective obligations of Executive and the Company as provided
in the Indemnification Agreement, and Sections 4, 5, 6 and 7 of this Agreement
shall survive cessation or termination of Executive’s employment hereunder.

(r) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all on the date and year first written above.

 

UNITED RENTALS, INC.     EXECUTIVE: By:    /s/ Michael Kneeland     /s/ Jonathan
M. Gottsegen   Name: Michael Kneeland     Jonathan M. Gottsegen   Title: Chief
Executive Officer      

 

16



--------------------------------------------------------------------------------

EXHIBIT A

[EXECUTIVE HOMEOWNER RELOCATION POLICY]



--------------------------------------------------------------------------------

EXHIBIT C

Aggreko

American Equipment Company

Ashtead Group Plc

Atlas Copco Group

Atlas Copco Rental Service

Caterpillar Inc.

CAT Rental

GE Capital equipment leasing divisions

Golder Thoma

Hertz Equipment Rental Corp.

Home Depot

National Equipment Services, Inc.

Nations Rent, Inc.

Neff Corporation

Rental Service Corporation

RentX Industries, Inc.

Sunstate Equipment Co.

Volvo AB

Any company on the “RER 100” list